          Case 1:12-cv-00920-EDK Document 190 Filed 05/14/20 Page 1 of 5




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 STEPHANIE MERCIER,                               )
 AUDRICIA BROOKS,                                 )
 DEBORAH PLAGEMAN,                                )
 JENNIFER ALLRED,                                 )
 MICHELE GAVIN,                                   )       Case No. 12-920 C
 STEPHEN DOYLE on behalf of                       )
 themselves and all others similarly              )       Judge Elaine D. Kaplan
 situated,                                        )
                                                  )
                                Plaintiffs,       )
                                                  )
          v.                                      )
                                                  )
 THE UNITED STATES OF AMERICA,                    )
                                                  )
                                Defendant.        )


               GOVERNMENT MOTION TO AMEND SCHEDULING ORDER

       Pursuant to Rules 6(b) and 7(b) of the Rules of the United States Court of Federal Claims,

defendant, the United States, respectfully requests that the Court enter an Amended Scheduling

Order to revise deadlines set forth under the Court’s March 27, 2020 Scheduling Order (ECF No.

189) (Scheduling Order). Counsel for plaintiffs has indicated that plaintiffs will oppose our

motion.

       The Scheduling Order currently establishes May 15, 2020, as the deadline for plaintiffs’

expert report, June 15, 2020, for the defendant’s expert report, and July 15, 2020, for the close of

discovery. The Government respectfully requests that the Court revise these deadlines as follows:

                Plaintiffs’ expert report due: July 15, 2020

                Defendants’ expert report due: August 15, 2020

                Close of Discovery: September 15, 2020
           Case 1:12-cv-00920-EDK Document 190 Filed 05/14/20 Page 2 of 5



       A revised scheduling order is necessary because the Government is still in the process of

collecting and producing documents that are relevant to the experts’ damages analyses.

Specifically, plaintiffs have requested the production of documents for approximately 130 class

members. Counsel for the Government has notified plaintiffs’ counsel that the Government

anticipates producing sign-on/sign-off data, notes and orders, and other electronic medical records

the week of May 18, 2020, which is after plaintiffs’ expert report is due. That production will

consist of more than 5000 records and 37 million images, which includes documents that are

responsive to plaintiffs’ requests and replacement files for documents that were previously

produced that were corrupted. And the Government is still in the process of collecting tour of duty

records for the 130 class members.

       The delay in collecting and producing these documents is attributable to the significant

impact that COVID-19 has had on the Veterans Health Administration (VHA) and the resources

that the agency has been required to devote to this pandemic. In addition to the VHA’s primary

mission of providing health care to our Nation’s veterans, the agency also serves as a back-up

health system for civilians in the event of an emergency during the COVID-19 pandemic. The

agency has shifted resources and personnel to assist in the Federal government’s response to the

COVID-19 pandemic by supporting national, state, and local emergency management, public

health, safety and homeland security efforts. As of May 5, 2020, VHA has accepted 29 mission

assignments1 from the Federal Emergency Management System (FEMA) and the U.S. Department

of Health and Human Services (HHS), in addition to VHA’s other duties and obligations. Many




       1
         A Mission Assignment is a work order issued by FEMA to another Federal agency
directing completion of a specific task, and citing funding, other managerial controls, and
guidance. It is given in anticipation of, or in response to, a Presidential Declaration of an
Emergency Major Disaster or National Special Security Event.


                                                2
         Case 1:12-cv-00920-EDK Document 190 Filed 05/14/20 Page 3 of 5



VHA employees who support this litigation, ranging from VHA human resource professionals to

information and technology employees, have had to transition from their regular work duties to

help the agency prepare its emergency response to COVID-19. As a result, the VHA’s shift in

priorities – necessitated by this crisis – has caused a temporary delay in the agency’s efforts to

respond to discovery requests as expeditiously as it otherwise would.

        Although we appreciate plaintiffs’ concern about moving this case forward in light of how

long this matter has been in litigation, it is in the interest of both parties to ensure that the parties’

experts have at their disposal all of the relevant data and documentation for purposes of their

damages’ analyses. The requested extension is necessary to allow the agency to meet its discovery

obligations in the context of the agency’s required prioritization of the health of our veterans and

the public during this national emergency.

        An extension is also necessary because more time is required to permit the parties to

complete depositions.      The parties have completed one merits discovery deposition – the

deposition of Dr. Hardeep Singh – on January 7, 2020. The Government intends to take the

depositions of all six named plaintiffs, who are geographically dispersed. Plaintiffs likely will

want to take additional merits discovery depositions as well. The National Courts Section has

recently issued guidance to its attorneys regarding the conduct of depositions, which requires

attorneys to seek enlargements of discovery to avoid the prospect of having to take or defend

depositions during this period of quarantine and state-ordered lockdowns. The rationale behind

this directive is that it is disadvantageous to both parties to not be in the same room as the witness

you are tasked with defending or the witness whose deposition you must take. To be clear, we are

not seeking an indefinite stay of the discovery schedule. To the contrary, we are seeking a 60-day




                                                    3
        Case 1:12-cv-00920-EDK Document 190 Filed 05/14/20 Page 4 of 5



extension of that schedule, which hopefully, will provide sufficient time for the easing of the

pandemic-related restrictions, and permit the scheduling and taking of the remaining depositions.

       For these reasons, we respectfully request that the Court grant our motion to amend the

scheduling order and adopt the revised deadlines contained herein.

                                                    Respectfully Submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    ROBERT E. KIRSCHMAN, JR.
                                                    Director

                                                    s/ Reginald T. Blades, Jr.
                                                    REGINALD T. BLADES, JR.
                                                    Assistant Director


                                                    s/P. Davis Oliver
                                                    P. DAVIS OLIVER
                                                    Senior Trial Counsel
                                                    Commercial Litigation Branch
                                                    Civil Division
                                                    Department of Justice
                                                    P.O. Box 480
                                                    Ben Franklin Station
                                                    Washington, D.C. 20044
                                                    Telephone: (202) 353-0516
                                                    Fax: (202) 307-0972
                                                    P.Davis.Oliver@usdoj.gov
                                                    Attorney for Defendant

                                                    May 14, 2020




                                                4
         Case 1:12-cv-00920-EDK Document 190 Filed 05/14/20 Page 5 of 5



                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 14, 2020, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system, which will send notification of such filing to counsel for all
parties.



                                         /s/ P. Davis Oliver




                                                  5
